United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3277
                        ___________________________

                                    Kelvin Settle

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: January 23, 2013
                            Filed: February 19, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

     Federal inmate Kelvin Settle appeals the district court’s1 dismissal of his
motion for return of property and denial of his motion to sanction the government.

      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
Having carefully reviewed the record, we find no basis for reversal. See 18 U.S.C.
§ 983(e)(1) (requirements for granting motion to set aside declaration of forfeiture
include that moving party did not know or have reason to know of seizure within
sufficient time to file timely claim); 18 U.S.C. § 1001 (false-statement offense and
penalties do not apply to party to judicial proceeding). Accordingly, we affirm. See
8th Cir. R. 47B. We also deny the pending motion.
                         ______________________________




                                        -2-